I respectfully dissent from the majority in that I would affirm and adopt the well-reasoned opinion of the trial court. I particularly agree with the trial court's observations that no concern or complaint had ever been raised through the union/management safety committee, and there had been no previous incident of the hydraulic ram malfunction. *Page 406 
Thus, while there may have been some awareness of risk, such awareness did not rise to the level of recklessness equated with an intentional tort.
I would, therefore, affirm.